L. HAND, Circuit Judge
(dissenting).
The first shipment in question was in December, 1924; the St. Paul Road repudiated the Jones Rule on November 10, 1923; the “Sligo Decision” was finally affirmed on October 10, 1922. Therefore on this record the Nickel Plate Road accepted shipments thirteen months after it knew that the St. Paul would not share the deduction, and that the Commission had ruled that it was bound to bear the whole of it. I do not think the “Sligo Decision” right, but it does not seem to me so wrong that, once made, carriers could insist upon ignoring it; shippers might assume if a carrier did nothing that it assented to such a ruling. We know from the Interstate Commerce Commission Reports (Restrictions in the Combination Rule on Livestock, 93 I.C.C. 458) that the Nickel Plate Road filed a tariff, scheduled to become effective August 1, 1924, which would no longer have “held out” to shippers that it would stand the whole deduction, but the Commission, in an opinion rendered on November 24th, refused to allow it to go into effect. Nine months’ delay was not long enough finally to commit it, and in any case it had done all it could after August 1, 1924, so that if I could look at those facts I should vote to reverse. But they are not in the record and nobody suggests that we may notice them. For this reason I think that the judgment should be affirmed.